14-626
         Chen v. Holder
                                                                                       BIA
                                                                                  Weisel, IJ
                                                                               A087 772 960
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 2nd day of March, two thousand fifteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       LIANG CHEN,
14                Petitioner,
15
16                        v.                                    14-626
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED
20       STATES ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                Khaghendra Gharti-Chhetry, New York,
25                                      New York.
26
27       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
28                                      General; Keith I. McManus, Senior
29                                      Litigation Counsel, Surell Brady,
 1                             Trial Attorney, Office of
 2                             Immigration Litigation, United
 3                             States Department of Justice,
 4                             Washington D.C.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Liang Chen, a native and citizen of China, seeks review

10   of a February 4, 2014, decision of the BIA affirming the

11   March 7, 2012 decision of an Immigration Judge (“IJ”), which

12   denied his application for asylum, withholding of removal,

13   and relief pursuant to the Convention Against Torture

14   (“CAT”).     In re Liang Chen, No. A087 772 960 (B.I.A. Feb. 4,

15   2014), aff’g No. A087 772 960 (Immig. Ct. N.Y. City Mar. 7,

16   2012).     We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18       Under the circumstances of this case, we have reviewed

19   the IJ’s decision as the final administrative determination.

20   See Balachova v. Mukasey, 547 F.3d 374, 380 (2d Cir. 2008).

21   The applicable standards of review are well established.

22   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

23 F.3d 510, 513 (2d Cir. 2009).

24


                                     2
 1       We conclude that the IJ’s findings provide substantial

 2   evidence to support the adverse credibility determination.

 3   For asylum applications like Chen’s, governed by the REAL ID

 4   Act of 2005, the agency may, “[c]onsidering the totality of

 5   the circumstances,” base a credibility determination on an

 6   asylum applicant’s demeanor, the plausibility of his

 7   account, and inconsistencies in his statements, “without

 8   regard to whether” they go “to the heart of the applicant’s

 9   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii).   We “defer . . . to

10   [the agency’s] credibility determination unless, from the

11   totality of the circumstances, it is plain that no

12   reasonable fact-finder could make such an adverse

13   credibility ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162,

14   167 (2d Cir. 2008) (per curiam).

15       The IJ reasonably based his adverse credibility

16   determination on the inconsistencies between Chen’s

17   testimony and asylum application.   For example, Chen

18   testified that he first began attending religious gatherings

19   in China in 1993, but his asylum application stated that he

20   began in 2008.   He testified that village cadres threatened

21   he and other practitioners at a religious gathering in 1998,

22   but his asylum application stated that this occured in 2008.

23   He also testified that he was arrested and beaten in 1999,

                                   3
 1   but his asylum application stated that this occurred in

 2   2009.   Chen repeatedly testified that authorities tore down

 3   his family’s home in 1999, which was ten years before he

 4   left China in 2010.     But then he stated that the house was

 5   torn down in 2000 or 2002, and changed the date yet again,

 6   stating that it was torn down in 2009, only one year before

 7   he left China.     Moreover, a document showed that his house

 8   was registered in 2001, meaning that it could not have been

 9   torn down in 1999.     The IJ properly relied on these

10   inconsistencies.     Xiu Xia Lin, 534 F.3d at 167.   The IJ was

11   not required to credit Chen’s explanations.     See Majidi v.

12   Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005) (holding that

13   the agency need not credit an applicant’s explanations for

14   inconsistent testimony unless those explanations would

15   compel a reasonable fact-finder to do so).

16       Having questioned Chen’s credibility, the IJ reasonably

17   determined that his failure to provide corroborating

18   evidence further undermined his credibility.     See Biao Yang

19   v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (per curiam).

20   Given the inconsistency and corroboration findings, the IJ

21   reasonably found Chen not credible.     That finding is

22   dispositive of asylum, withholding of removal, and CAT



                                     4
 1   relief.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

 2   2006).
 3
 4       For the foregoing reasons, the petition for review is

 5   DENIED.   As we have completed our review, any stay of

 6   removal that the Court previously granted in this petition

 7   is VACATED, and any pending motion for a stay of removal in

 8   this petition is DISMISSED as moot.    Any pending request for

 9   oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15
16




                                    5